UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

AT KNOXVILLE
UNITED STATES OF AMERICA )
)

) No.3:20-MJ-1088
V. )
)
. )
DOMINIC BROWN )

ORDER OF TEMPORARY DETENTION
PENDING HEARING PURSUANT TO BAIL REFORM ACT

The defendant appeared before the undersigned for an initial appearance on a
petition for warrant for offender under supervision. Assistant United States Attorney Casey
Arrowood was present representing the government. Attorney Benjamin Sharp was present on
behalf of the Defendant. The government moved for detention. A detention and preliminary
hearing is scheduled before the Honorable Bruce Guyton, United States Magistrate Judge for
Wednesday, June 24, 2020, at 1:30 p.m. The defendant acknowledged and agreed that he |
would remain in detention. The defendant shall be held in custody by the United States Marshal

until the detention hearing, and produced for the above scheduled hearing.

ENTER: (Wee S UA C_

YUL Bruce Kron
Bruce Guyton
UNITED STATES MAGISTRATE JUDGE

_Case 3:20-cr-00055-WDC-DCP Document9 Filed 06/22/20 Page1of1 PagelD #: 15
